Title: From James Madison to James Monroe, March 1820
From: Madison, James
To: Monroe, James


                
                    Dr. Sir
                    Montpr. Mar. 1820
                
                My nephew R L. Madison has turned his thoughts to the new acquisition expected from Spain on our S. Frontier, and wishes an official situation there which may be convenient for the time and improve his future prospects for a growing family. The reluctance I feel in speaking on all such occasions is heightened on this by the personal relation which may be supposed to bias me. Leaving to other sources therefore the more general information requisite, I will not permit myself to say more than that I consider him as not deficient in talents & that to these have been added a tolerably good education. However agreeable it must of course be to me to see his interests promoted, I can neither expect nor wish it farther than his

pretensions may bear the test applied to those of others, and than public considerations will authorize.
            